Case 3:19-cv-17272-MAS-TJB Document 175-2 Filed 08/31/21 Page 1 of 2 PageID: 2104




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


  UMG RECORDINGS, INC., et al.,
                                                  Civil Action No. 19-17272
              Plaintiffs,
                                                         (MAS) (TJB)
        v.
  RCN TELECOM SERVICES, LLC,
  et al.,                                        ORDER DISMISSING
                                                     AMENDED
              Defendants.                       COUNTERCOMPLAINT
                                              AGAINST RIGHTSCORP, INC.
  and

  RCN TELECOM SERVICES, LLC,

              Counterclaim Plaintiff,

        v.

  U UMG RECORDINGS, INC., et al.,
  RECORDING INDUSTRY
  ASSOCIATION OF AMERICA, INC.,
  and RIGHTSCORP, INC.

              Counterclaim Defendants.


        THIS MATTER having come before the Court on the Motion of

  Counterclaim Defendant Rightscorp, Inc. (“Rightscorp”) to Dismiss the Amended

  Countercomplaint asserted by Defendant RCN Telecom Services, LLC (ECF No.

  161); and the Court having considered the arguments in support thereof and

  opposition thereto, and for good cause shown;


        IT IS on this       day of                         , 2021,


                                          1
Case 3:19-cv-17272-MAS-TJB Document 175-2 Filed 08/31/21 Page 2 of 2 PageID: 2105




         ORDERED that the Motion of Rightscorp to Dismiss Defendants RCN

  Telecom Services, LLC, et al.’s Amended Counterclaims is hereby GRANTED;

  and it is further

         ORDERED that Defendants RCN Telecom Services, LLC, et al.’s Amended

  Counterclaims are hereby DISMISSED with prejudice and in their entirety as

  against Rightscorp.

                             ________________________________________________________
                             HONORABLE MICHAEL A. SHIPP
                             United States District Judge




                                         2
